Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In view of the appeal brief filed on 01/20/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                            




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10 and 13 recites the limitation " scattering pressure waveform" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets the additional scattering pressure waveform to be additional shocked focal pressure waveform which is also maintaining/sustaining waveform. 


Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



2.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell et al. (Cavitation clouds created by shock scattering from bubbles during histotripsy) and in view of Cain et al. (US 2007/0083120). 	

3.	Addressing claim 1, Maxwell discloses a method of treating tissue with ultrasound energy, comprising the steps of: colliding a shocked focal pressure waveform with the at least one bubble (see pages 1888, second column; the maintaining pulse is the colliding shocked focal pressure waveform with the bubble; page 1893 (first 10 lines of first column) and Figs. 4 and 8 shows shocked focal pressure waveform collide with bubble) and forming cavitation nuclei near the at least one bubble (see Fig. 8 and page 1893, first 10 lines of first column; cavitation nuclei basically mean forming new bubbles; focal pressure waveform create more bubble; create into a bubble cloud). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there is an initiation pressure waveform producing at least one bubble in the tissue (see page 1888, introduction section and Fig. 7 (initiation of a bubble cloud); a bubble cloud maybe initiated during any pulse in a sequence of thousands of pulses, although all incident pulses are essentially identical. This observation is evidence that bubble cloud initiation is a probabilistic phenomenon. However, once a cloud is generated, it is maintained by each pulse if the pulse repetition period is shorter than the time for the bubbles that make up the cloud to dissolve; the process involve many pulses/waveform; there is a first pulse/waveform initiate creation of at least one bubble; the bubble does not form by itself on tissue; it is form by transmit pulse/waveform into tissue; then that is follow by maintaining (focal pressure) pulses/waveform to maintain the bubble cloud therefore there is a minimum of at least two pulses/waveform). Maxwell explained that is how cavitation work in the introduction to technology section. Maxwell’s experiment is focus on the maintaining/sustaining pulse, how it waveform should be to maintain and expand the bubble cloud. Examiner only relies on Cain to explicitly discloses that there is at least two separate waveforms initiation pressure waveform (pulse) to produce at least one bubble (see [0017], [0066], claim 1 and [0076]; initiation pulse sequence) and maintaining/sustaining/focal pressure waveform/pulse to maintain and/or expand bubble cloud (see [0082-0083] and claim 1). Examiner only relies on Cain to provide evidences and better explain of the concept Maxwell briefly explain in the introduction section. 

4.	Addressing claims 2, 4-7 and 11, Maxwell discloses:
wherein the colliding step is performed during a life-cycle of the at least one bubble (see page 1888, second column, Figs. 4 and 8; maintain pulse collide with the bubble before the bubble dissolve to maintain the bubble cloud);
wherein the forming cavitation nuclei step is achieved with a shock scattering mechanism between the shocked focal pressure waveform and the at least one bubble (see abstract, Figs. 4 and 7-8 shows shock scatter produce more bubbles/cavitation nuclei when shock waveform collide with bubbles); 
repeating the producing and colliding steps until treatment of the tissue is completed (see page 1888 and Cain’s abstract; caviation/bubble cloud is used to treatment tissue therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the steps is repeat to maintain the bubble cloud until the treatment is done or repeat the steps to restart and maintain the process when the bubble cloud collapse before the treatment is done);
wherein a peak-to-peak pressure of the shocked focal pressure waveform is sufficient in amplitude to form additional cavitation nuclei in the tissue (see Figs. 4 and 7-8; the amplitude is high enough that the scatter wave induce further cavitation);
after colliding the shocked focal pressure waveform, colliding a second shocked focal pressure waveform towards the at least one bubble and the cavitation nuclei (see Figs. 4, 7-8 and pages 1888, 1892-1893; many pulses are transmitted to maintain bubble cloud; also see Cain’s paragraph [0083]; sequences or pulses; second, third or fourth, etc. focal pressure pulses/waveform);
wherein a pulse sequence comprising the initiation pressure waveform and the shock focal pressure waveform has a sequence PRF ranging from 1-5000 Hz (see page 1890, transducer transmit at 1MHz (1000Hz) therefore obvious that PRF is transmitted within range of 1-5000 Hz; also see Cain’s paragraphs [0186], [0190] and [0230] explicitly discloses the prf (pulse repletion frequency) range; also see page 1888, second column; “the bubble cloud is maintain when the prf is shorter than the time for the bubbles that make the cloud to dissolve”; prf is a designer choice, it could be any range as long as it is shorter than the time for the bubbles that make the cloud to dissolve; also see Maxwell page 1891 second column, bubble cloud formation section, Maxwell discloses that bubble cloud disappear after 50 µs to 200 µs therefore collide a shocked focal pressure waveform within this time to maintain the bubble cloud before it disappear; therefore the prf has to be within thousand hertz to maintain the bubble cloud).

5.	Addressing claims 3, 8-10 and 12-15, Maxwell does not explicitly disclose colliding step within the time of 5µs to 200 µs of the producing step and wherein the second shocked focal pressure waveform is delivered within 5 µs to 1 s of the shocked focal pressure waveform. However, he discloses additional pulse pressure waveform after the initiation pressure waveform to keep the bubble cloud growing (see page 1888, second column (once a cloud is generated, it is maintained by each pulse if the pulse repetition period is shorter than the time for the bubbles that make up the cloud to dissolve); Cain also discloses maintaining/sustaining pulses/waveforms after initiation pulses/waveforms to maintain bubble cloud (see abstract, claims 1 and [0082-0083]) therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Maxwell knows the appropriate time to collide a shocked focal pressure waveform to produce cavitation nuclei and induce bubble grow. It is implicit that Maxwell and Cain know the appropriate time to transmit shocked focal pressure waveforms to maintain and grow bubble cloud. Also see Maxwell page 1891 second column, bubble cloud formation section, Maxwell discloses that bubble cloud disappear after 50 µs to 200 µs therefore collide a shocked focal pressure waveform within this time to maintain the bubble cloud before it disappear. Further, after the first shocked focal pressure waveform collide the second shocked focal pressure waveform has to collide within this time to frame of 50 µs to 200 µs to maintain the bubble cloud. Maxwell discloses colliding additional shocked focal pressure waveforms without producing additional initiation pressure waveforms until the at least one bubble and/or the cavitation nuclei no longer remain in the tissue (see Figs.4, 7-8 and page 1888; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that initiation pressure waveforms is not needed when bubble cloud has not dissolve; initiation pressure waveforms is used to start bubble cloud and scattering pressure waveforms (focal pressure waveforms) is used to maintain bubble cloud; bubble cloud is maintained by maintain/sustain pulse when pulse repetition period is shorter than the time for the bubbles that make up the cloud to dissolve). The bubble cloud is maintained or grow only depend on the pressure wave exceed cavitational threshold and Maxwell discloses 

Response to Arguments
		Examiner reopened examination to provide a better explanation to the inventive concept and provide a better and explicitly evidences that the prior art use in the rejection disclose the claim limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793